              Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 1 of 6



1    Eric H. Gibbs (SBN 178658)                           Jennifer D. Bennett (SBN 296726)
     Andre M. Mura (SBN 298541)                           Neil K. Sawhney (SBN 300130)
2    Amanda M. Karl (SBN 301088)                          GUPTA WESSLER PLLC
     Jeffrey B. Kosbie (SBN 305424)                       100 Pine Street, Suite 1250
3    GIBBS LAW GROUP LLP                                  San Francisco, CA 94111
4    505 14th Street, Suite 1110                          Telephone: (415) 573-0336
     Oakland, California 94612                            jennifer@guptawessler.com
5    (510) 350-9700 (tel.)                                neil@guptawessler.com
     (510) 350-9701 (fax)
6    ehg@classlawgroup.com
     amm@classlawgroup.com
7    amk@classlawgroup.com
8    jbk@classlawgroup.com

9    Attorneys for Plaintiffs and the Proposed Class

10   [Additional counsel on signature page]
11

12
                               UNITED STATES DISTRICT COURT FOR THE
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                      SAN FRANCISCO DIVISION
15
     CAT BROOKS and RASHEED SHABAZZ,                      Case No. 3:21-cv-1418-EMC
16   individually and on behalf of all others similarly
     situated,
17
                                                          PLAINTIFFS’ OPPOSITION TO
18               Plaintiffs,                              MOTION TO STAY DISCOVERY
         v.                                               (Docket No. 37)
19
     THOMSON REUTERS CORPORATION,                         Date: July 29, 2021
20                                                        Time: 1:30 p.m.
                Defendant.                                Place: Courtroom 5, 17th Floor
21
                                                          Judge: Hon. Edward M. Chen
22

23

24

25

26

27

28


                                 Plaintiffs’ Opposition to Motion to Stay Discovery
                                             Case No. 3:21-CV-1418-EMC
              Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 2 of 6



1                                                      Issue

2            Whether Defendant Thomson Reuters Corporation has met its heavy burden of making a

3    strong showing that discovery should be stayed.

4                                                   Argument

5            The Court should deny Thomson Reuters’ request to stay all discovery. See Docket No. 37

6    (“Mot.”) at 2.

7            “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of

8    discovery when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278

9    F.R.D. 597, 600 (D. Nev. 2011). A party seeking to stay discovery therefore must meet the “good

10   cause” standard of the protective order provision of Federal Rule of Civil Procedure 26(c). Gray v.

11   First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990). That standard imposes a “heavy

12   burden of making a ‘strong showing’ why discovery should be denied.” Id. (quoting Blankenship v.

13   Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)).

14           Thomson Reuters cannot make that demanding showing for two reasons.

15       1. First, because Thomson Reuters seeks a blanket stay, it must convince this Court that its

16   pending motion will dispose of all claims with prejudice. See Kor Media Grp., LLC v. Green, 294

17   F.R.D. 579, 585 n.9 (D. Nev. 2013) (“a general stay of discovery is only appropriate where the

18   Court is convinced that all claims will be dismissed”); see also Onn v. Carnival Corp., 2021 WL

19   1267264, at *1 (N.D. Cal. Apr. 6, 2021) (denying stay because “the Court is not convinced that

20   [plaintiff] will be unable to state a claim for relief”); see generally Wood v. McEwen, 644 F.2d 797,

21   801 (9th Cir. 1981) (good cause to stay discovery may exist where court “convinced that the

22   plaintiff will be unable to state a claim for relief”). It cannot make that showing.

23           Thomson Reuters offers no convincing reason why its current motion to dismiss (or

24   successive motions, if allowed) 1 will be granted. Plaintiffs have already shown that Thomson

25   Reuters has no realistic claim to immunity, under either the First Amendment of the U.S.

26   Constitution or Section 230 of the Communications Decency Act. The private sale of personal

27
         1
             See Hild v. Bank of Am., N A., 2015 WL 1813571, at *3 (C.D. Cal. Apr. 21, 2015) (“Federal
28
     Rule of Civil Procedure 12(g) limits a defendant’s ability to bring successive motions to dismiss.”).
                                                           1
                                 Plaintiffs’ Opposition to Motion to Stay Discovery
                                             Case No. 3:21-CV-1418-EMC
             Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 3 of 6



1    data is not a matter of public concern; and Thomson Reuters’ development, posting, and sale of

2    360-degree dossiers of Californians’ personal information—including, by the company’s own

3    admission, proprietary information—in violation of California law are its own actions, not those of a

4    third party. See Docket No. 34 (“Opp.”) at 12-20. And so, it hardly matters that a valid First

5    Amendment or Section 230 immunity defense might warrant a stay of discovery. See Mot. at 7, 9

6    (listing cases which Plaintiffs assume for argument’s sake had correctly gauged the merits of these

7    types of defenses). Thomson Reuters has no such valid defense. For similar reasons and more,

8    Thomson Reuters’ anti-SLAPP arguments are also meritless. 2 Opp. at 21-25. As for its federal

9    Copyright Act defense, Thomson Reuters cannot even bring itself to argue that this defense

10   supports a stay of discovery. See Mot. at 5-8. Nor could it. Opp. at 20-21. And while Thomson

11   Reuters’ remaining arguments take aim at individual claims, Mot. at 6, those arguments cannot

12   support a blanket stay because Plaintiffs’ right of publicity, unfair competition, and unjust

13   enrichment claims are actionable as pleaded, and this Court has equity jurisdiction. Opp. at 3-12;

14   see Kor Media Grp., LLC, 294 F.R.D. at 585 n.9 (declining to assess merits of all claims because

15   general stay of discovery is inappropriate if plaintiff states a single claim for relief). 3

16           But even if all the claims in the complaint were dismissed, Thomson Reuters’ request for a

17

18       2
           The automatic stay provision of California’s anti-SLAPP statute, Thomson Reuters concedes,
19   does not apply in federal court due to conflicts with the Federal Rules of Civil Procedure. Planned
     Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 833 (9th Cir.), amended,
20   897 F.3d 1224 (9th Cir. 2018); see Mot. at 7 n.2. Instead, Thomson Reuters argues that a stay
     should apply because its anti-SLAPP motion to strike is founded on purely legal arguments. See id.
21   But its arguments fail from the start—the public interest exception applies here, and even if it
     didn’t, Thomson Reuters cannot show that its private sale of data falls within the anti-SLAPP
22
     statute’s protection for speech in connection with a public issue. See Opp. 21–25. Still, even if this
23   Court were to grant the company’s motion to strike, “courts have generally granted leave to amend
     after ruling on an anti-SLAPP motion based on legal challenges.” Todd v. Lovecruft, 2020 WL
24   60199, at *21 (N.D. Cal. Jan. 6, 2020) (collecting cases). There’s no reason to believe that would
     not be the case here. And because discovery may be used to amend a pleading that is challenged as
25   legally insufficient, e.g., San Francisco Tech. v. Kraco Enters. LLC, 2011 WL 2193397, at *3-4
     (N.D. Cal. June 6, 2011), an automatic stay of discovery would conflict with that federal practice
26
     and is unwarranted.
27       3
          Mindful that this Court’s civil local rules generally prohibit supplemental argument after a
     noticed hearing date, and because the Court can fully assess the weakness of Thomson Reuters’
28
     dispositive motions based on the existing briefing and hearing, Plaintiffs do not reargue the merits.
                                                            2
                                  Plaintiffs’ Opposition to Motion to Stay Discovery
                                              Case No. 3:21-CV-1418-EMC
           Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 4 of 6



1    blanket stay would still fail because there’s no reason to believe leave to amend would be denied.

2    See Mot. at 2, 5 (acknowledging as much). Courts easily deny requests to stay discovery when, as

3    here, the motion to dismiss may not be dispositive. See Singh v. Google, Inc., 2016 WL

4    10807598, at *2 (N.D. Cal. Nov. 4, 2016) (citing Nat’l Union Fire Ins. Co. of Pittsburgh, PA v.

5    Res. Dev. Servs., Inc., 2010 WL 3746290, at *1 (N.D. Cal. Sept. 18, 2010)); see generally

6    Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam) (noting

7    “presumption under Rule 15(a) in favor of granting leave to amend”).

8          Perhaps sensing the weakness of its defenses, Thomson Reuters claims it need only show

9    that its motion has the “potential to be case-dispositive.” See Mot. at 5 (emphasis added). To be

10   sure, Thomson Reuters’ defenses lack even the potential to be case-ending because they are

11   meritless. Opp. at 3-25. But Thomson Reuters’ recitation of the law isn’t accurate or correct. Every

12   motion to dismiss has the potential to be case-dispositive. But discovery isn’t stayed whenever a

13   non-frivolous dispositive motion is filed. Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., 2018

14   WL 1569811, at *2 (N.D. Cal. Feb. 16, 2018) (“mere filing of a motion to dismiss is not ordinarily

15   sufficient to stop the discovery process, derail a case schedule, and delay proceedings”). “Had the

16   Federal Rules contemplated that a motion to dismiss under Fed. R. Civ. Pro. 12(b)(6) would stay

17   discovery, the Rules would contain a provision to that effect.” Gray, 133 F.R.D. at 40. “In fact,

18   such a notion is directly at odds with the need for expeditious resolution of litigation.” Id.

19         That is why “[a] merely colorable defense usually will not qualify to stay discovery.” Trzaska

20   v. Int’l Game Tech., 2011 WL 1233298, at *3 (D. Nev. Mar. 29, 2011). Rather, “there must be no

21   question in the court’s mind that the dispositive motion will prevail, and therefore, discovery is a

22   waste of effort,” id. (emphasis in original)—such as when, say, a complaint is “utterly frivolous, or

23   filed merely in order to conduct a ‘fishing expedition’ or for settlement value,” Gray, 133 F.R.D. at

24   40. It’s for that reason that the few courts to consider whether Ninth Circuit law would permit a

25   more lenient standard in determining whether to stay discovery pending resolution of a dispositive

26   motion have rejected the argument. Kor Media Grp., LLC, 294 F.R.D. at 583-84; Tradebay, LLC,

27

28

                                                          3
                                Plaintiffs’ Opposition to Motion to Stay Discovery
                                            Case No. 3:21-CV-1418-EMC
             Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 5 of 6



 1   278 F.R.D. at 602-03; Trzaska, 2011 WL 1233298, at *3-4. 4

 2       2. Second, it is not enough that the Court may resolve the pending motions to dismiss and

 3   strike without discovery. To obtain a stay, Thomson Reuters must also “demonstrate[] good cause

 4   to stay discovery pursuant to Rule 26(c)(1).” Smith v. Levine Leichtman Cap. Partners, Inc., 2011

 5   WL 13153189, at *2 (N.D. Cal. Feb. 11, 2011) (denying motion to stay discovery for failure to

 6   demonstrate good cause despite concluding defendant’s motion was potentially dispositive and

 7   could be decided without discovery).

 8           Thomson Reuters has not even attempted to do so. See Mot. at 8-9. Because it hasn’t

 9   “offered a particularized showing describing why discovery in this case is any more burdensome

10   than it is on parties to other civil litigations . . . any interest [it] may have in resisting discovery is

11   outweighed by the interests of Plaintiff[s], the public, and the court in maintaining an orderly and

12   expeditious schedule.” Optronic Techs., Inc., 2018 WL 1569811, at *2. More than that, because

13   Thomson Reuters continues to sell people’s data without consent, Opp. at 2, and because

14   Thomson Reuters’ requested stay is potentially lengthy and indeterminate, see Mot. at 5 (asking to

15   stay discovery until Thomson Reuters decides “no further case-dispositive pleading challenges is

16   warranted”), the equities here strongly disfavor a stay of discovery. See Opp. at 11 (noting ongoing

17   privacy violation is irreparable injury).

18                                                    Conclusion

19           For the foregoing reasons, this Court should deny Thomson Reuters’ request to stay

20   discovery.

21    Dated: July 6, 2021                                           Respectfully submitted,

22                                                                   By: /s/ Andre M. Mura
23
                                                                    Eric H. Gibbs (SBN 178658)
24                                                                  Andre M. Mura (SBN 298541)

25       Courts in this district that cite Pacific Lumber Co. v. National Union Fire Insurance Co. of
         4


   Pittsburgh, PA., 220 F.R.D. 349 (N.D. Cal. 2003), which in turn cited only out-of-circuit authority
26 to support its statement that a “pending motion must be potentially dispositive,” id. at 352,

27   nonetheless properly deny requests to stay discovery unless “convinced” that a plaintiff will be
     unable to state a claim for relief. E.g., Onn, 2021 WL 1267264, at *1 (Freeman, J.); but see Reveal
28   Chat Holdco, LLC v. Facebook, Inc., 2020 WL 2843369, at *3-4 (N.D. Cal. Apr. 10, 2020)
     (Freeman, J.) (more readily staying discovery in antitrust cases).
                                                           4
                                 Plaintiffs’ Opposition to Motion to Stay Discovery
                                             Case No. 3:21-CV-1418-EMC
     Case 3:21-cv-01418-EMC Document 44 Filed 07/06/21 Page 6 of 6



1                                                Amanda M. Karl (SBN 301088)
                                                 Jeffrey B. Kosbie (SBN 305424)
2                                                GIBBS LAW GROUP LLP
                                                 505 14th Street, Suite 1110
3                                                Oakland, California 94612
4                                                Telephone: (510) 350-9700
                                                 Facsimile: (510) 350-9701
5                                                ehg@classlawgroup.com
                                                 amm@classlawgroup.com
6                                                amk@classlawgroup.com
                                                 jbk@classlawgroup.com
7

8                                                Jennifer D. Bennett (SBN 296726)
                                                 Neil K. Sawhney (SBN 300130)
9                                                GUPTA WESSLER PLLC
                                                 100 Pine Street, Suite 1250
10                                               San Francisco, CA 94111
                                                 Telephone: (415) 573-0336
11                                               jennifer@guptawessler.com
12                                               neil@guptawessler.com

13                                               Benjamin Elga (pro hac vice)
                                                 Alice Buttrick (pro hac vice)
14                                               JUSTICE CATALYST LAW INC.
                                                 123 William Street, 16th Floor
15                                               New York, NY 10038
16                                               Telephone: (518) 732-6703
                                                 belga@justicecatalyst.org
17                                               abuttrick@justicecatalyst.org

18                                               Albert Fox Cahn (pro hac vice)
                                                 SURVEILLANCE TECHNOLOGY
19                                               OVERSIGHT PROJECT, INC.
20                                               40 Rector Street, 9th Floor
                                                 New York, NY 10006
21                                               albert@stopspying.org

22                                               Attorneys for Plaintiffs Cat Brooks and
                                                 Rasheed Shabazz and the Proposed Class
23

24

25

26

27

28

                                              5
                    Plaintiffs’ Opposition to Motion to Stay Discovery
                                Case No. 3:21-CV-1418-EMC
